                                                   Notice Recipients
District/Off: 0971−5                     User: admin                           Date Created: 5/4/2021
Case: 21−50028                           Form ID: pdfnoa                       Total: 13


Recipients of Notice of Electronic Filing:
ust         Office of the U.S. Trustee / SJ         USTPRegion17.SJ.ECF@usdoj.gov
aty         Christopher O. Rivas          crivas@reedsmith.com
aty         David B. Rao          David@bindermalter.com
aty         Marta Villacorta         marta.villacorta@usdoj.gov
aty         Michael Gerard Fletcher            mfletcher@frandzel.com
aty         Robert B. Kaplan          rbk@jmbm.com
aty         Ryan A. Witthans           rwitthans@fhlawllp.com
aty         Stephen D. Finestone          sfinestone@fhlawllp.com
aty         Stephen G. Opperwall            steve.opperwall@comcast.net
aty         Thomas M. Geher            tmg@jmbm.com
aty         Wendy W. Smith            Wendy@bindermalter.com
                                                                                                             TOTAL: 11

Recipients submitted to the BNC (Bankruptcy Noticing Center):
            Heinz Binder      BINDER & MALTER, LLP            2775 Park Avenue       Santa Clara, CA 95050
            Jennifer C. Hayes     456 Montgomery St., Fl. 20     San Francisco, CA 94104
                                                                                                             TOTAL: 2




       Case: 21-50028           Doc# 117-1         Filed: 05/04/21        Entered: 05/04/21 14:35:49           Page 1
                                                            of 1
